833 F.2d 1005Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Doris E. HARDY, individually, Ernest W. Hardy, husband,Yvonne W. Hardy, daughter, Plaintiffs-Appellants,v.BROWN DISTRIBUTING COMPANY, James Martin Feuber, Kemel T.Patton, Earl Medicus, Defendants-Appellees.
No. 87-1065.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 14, 1987.Decided:  Nov. 18, 1987.

Doris E. Hardy, Ernest W. Hardy, and Yvonne W. Hardy, appellants pro se.
A. Douglas Owen, for appellees Brown Distributing Company and James Martin Feuber.
Kemel T. Patton, and Earl Medicus, appellees pro se.
Before WILKINSON, DONALD RUSSELL, and SPROUSE, Circuit Judges.
PER CURIAM:


1
The Hardys appeal from a district court order dismissing their complaint.  The district court determined that the Hardys' complaint failed to meet the requirements of Fed.R.Civ.P. 8(a), and improperly sought to join parties in violation of Fed.R.Civ.P. 20(a).


2
Rule 8(a) provides that plaintiffs must make a "short and plain" statement as to why the district court has jurisdiction and as to why the plaintiffs are entitled to relief.  While pro se complaints shall be reviewed liberally, see Cruz v. Beto, 405 U.S. 319 (1972), district courts may dismiss these complaints if it is evident that no set of facts exists which would entitle the plaintiff to relief.    See Conley v. Gibson, 355 U.S. 41, 45-46 (1957);  Boyce v. Alizaduh, 595 F.2d 948, 951 (4th Cir.1979).


3
We affirm the district court's dismissal without prejudice because we glean no basis for federal jurisdiction from the Hardys' paperwritings.


4
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
AFFIRMED.